     Case 2:19-cv-00116-WBS-KJN Document 35 Filed 04/24/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11 PATRICIA E. FLYNN,                                  Case No. 2:19-CV-00116-WBS-KJN
12                     Plaintiff,                      ORDER GRANTING JOINT
                                                       MOTION FOR DISMISSAL WITH
13            v.                                       PREJUDICE
14 WELLS FARGO BANK, N.A.; a
   corporation; and DOES 1-47, inclusive,
15
                Defendants.
16
17            Upon considering the papers submitted, and good cause appearing, the
18 parties’ joint motion for dismissal with prejudice is GRANTED. Each party shall
19 bear her or its own fees and costs.
20
21            Dated: April 23, 2020
22
23
24
25
26
27
28

                                                   -1-               Case No. 2:19-CV-00116-WBS-KJN
     SMRH:4829-0225-4262.1             ORDER GRANTING JOINT MOTION FOR DISMISSAL WITH PREJUDICE
